Dissenting Opinion by
Wright, J.:
I cannot agree that this appeal “involves the same issue that we have decided in a number of recent cases”. Appellant had been a full-time employe for twelve years. He was laid off because of lack of work. Although employed full time, he succeeded in completing three years schooling at the University of Pittsburgh, and is now in his fourth year. He should not be penalized merely because he has the commendable desire, in keeping with the great American tradition, to further his education by attending classes during hours which do not interfere with his job. His family re*224sponsibilities make full-time employment primary, and education secondary.
Tbe record discloses that appellant informed tbe Referee that he was prepared to accept any full-time job, whether day or night and whatever the hours; further that, should such employment entirely prevent his attendance at classes, he stood ready and willing to forego his education for that period of time. Under these circumstances, and in the absence of proof that appellant refused suitable work, he should not be denied benefits.